     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 1 of 99



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 REALTIME ADAPTIVE STREAMING LLC,

        Plaintiff,                                 Case No. __________________
                                                             6:19-cv-00441

                 v.

 HAIVISION NETWORK VIDEO INC.,                     JURY TRIAL DEMANDED

        Defendant.

                     COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United

States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Adaptive Streaming LLC

(“Plaintiff” or “Realtime”) makes the following allegations against Defendant Haivision

Network Video Inc. (“Defendant” or “Haivision”).

                                        PARTIES

       1.      Realtime is a Texas limited liability company. Realtime has a place of

business at 66 Palmer Avenue, Suite 27, Bronxville, NY 10708. Realtime has researched

and developed specific solutions for data compression, including, for example, those that

increase the speeds at which data can be stored and accessed. As recognition of its

innovations rooted in this technological field, Realtime holds multiple United States

patents and pending patent applications.

       2.      On information and belief, Defendant is a Delaware corporation with its

principal place of business at 13975 W Polo Trail Drive, Lake Forest, Illinois 60045-5119.

Defendant resides in this District because it is incorporated in Delaware. Defendant offers

its products and/or services, including those accused herein of infringement, to customers




                                            1
      Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 2 of 99



and potential customers located in Delaware and in this District. Defendant Haivision

Network Video Inc. may be served with process through its registered agent for service at:

Corporation Service Company, 251 Little Falls Dr., Wilmington, DE 19808.

                            JURISDICTION AND VENUE

       3.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       4.      This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within this District giving rise to this action and has

established minimum contacts with this forum such that the exercise of jurisdiction over

Defendant would not offend traditional notions of fair play and substantial justice.

Defendant has also committed and continue to commit acts of infringement in this District

by, among other things, offering to sell and selling products and/or services that infringe

the asserted patents.

       5.      Venue is proper in this district, e.g., under 28 U.S.C. § 1400(b). Defendant

has transacted business in this District and has committed acts of direct and indirect

infringement in this District. Defendant has regular and established place of business in

this District, including, e.g., at 4005 Banister Ln, Austin, TX 78704. See

https://www.haivision.com/about/press-releases/haivision-moves-montreal-headquarters-

to-accommodate-continued-growth-advanced-research-and-product-development/

(“Serving the global market, the company has recently expanded its headquarters in

Chicago and offices in Hamburg, Germany, and also has regional offices in Portland,

Austin, Washington D.C., and Atlanta.”).




                                             2
      Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 3 of 99




                                         COUNT I

                   INFRINGEMENT OF U.S. PATENT NO. 8,934,535

        6.      Plaintiff re-alleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

        7.      Plaintiff Realtime is the owner by assignment of United States Patent No.

8,934,535 (“the ’535 patent”) entitled “Systems and methods for video and audio data

storage and distribution.” The ’535 patent was duly and legally issued by the United

States Patent and Trademark Office on January 13, 2015. A true and correct copy of

the ’535 patent is included as Exhibit A.

        8.      On information and belief, Defendant has made, used, offered for sale,

sold and/or imported into the United States products that infringe the ’535 patent, and

continue to do so. By way of illustrative example, these infringing products include,

without limitation, Defendant’s video encoding products, such as, e.g., products that use

Haivision Media Platform, the Makito X H.264, Makito X HEVC, Makito X with

Storage, Makito Air, Makito XCR, and Makito X HARSH, KB Mini, KB

Encoder/Transcoder Server, KB 4K Encoder/Transcoder, Kraken Series (S-KR-Base; S-

KR-Base-KLV; S-KR-PREMIUM; S-KR-PREMIUM-KLV; S-KR-ULTRA; S-KR-

ULTRA-KLV), Kraken CR, and streaming cloud services, such as, e.g., the Haivision

Video Cloud and Connect DVR services, and all versions and variations thereof since the

issuance of the ’535 patent (“Accused Instrumentalities”)

        9.      On information and belief, Defendant has directly infringed and continue to

infringe the ’535 patent, for example, through its own use and testing of the Accused




                                             3
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 4 of 99



Instrumentalities, which when used, practices the method claimed by Claim 1 of the ’535

patent, namely, a method, comprising: determining a parameter or attribute of at least a

portion of a data block having audio or video data; selecting an access profile from among

a plurality of access profiles based upon the determined parameter or attribute; and

compressing the at least the portion of the data block with one or more compressors using

asymmetric data compression and information from the selected access profile to create

one or more compressed data blocks, the information being indicative of the one or more

compressors to apply to the at least the portion of the data block. Upon information and

belief, Defendant uses the Accused Instrumentalities to practice infringing methods for

their own internal non-testing business purposes, while testing the Accused

Instrumentalities, and while providing technical support and repair services for the

Accused Instrumentalities to their customers.

       10.     For example, the Accused Instrumentalities utilize the H.264 video

compression standard, as well as Secure Reliable Transport (SRT) technology. “SRT

detects the real-time network performance between the encode / decode / transcode

endpoints. The endpoints can be dynamically adjusted for optimal stream performance and

quality.” See, e.g., https://www.haivision.com/products/srt-secure-reliable-transport/. At

least Haivision’s Makito X and KB series devices use H.264 and SRT. Id. On information

and belief, all of the Accused Instrumentalities detect real-time network performance

between the encode / decode / transcode endpoints and dynamically select a compression

technique for optimal stream performance.




                                            4
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 5 of 99



       11.     Furthermore, as can be seen by the highlighted text in the below graphic,

“All Haivision Media Platforms” support “H.264” as an “Audio/Video Format”. See page

7/8 of the datasheet available at http://www3.haivision.com/hmp-datasheet:




       12.     In addition, from this below webpage listing a Haivision product,

“Haivision’s award-winning Makito X H.264 encoder transports secure, low latency HD

video over any network at extremely low bitrates, making it ideal for live, interactive and

bandwidth constrained applications.” See https://www.haivision.com/products/makito-

series/makito-x-h264/ (with “H.264 encoder” being highlighted):




                                            5
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 6 of 99




       13.    This portion of the datasheet also shows that Haivision’s Makito X

“supports High Profile H.264 encoding.” See page 1/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




       14.    Further portions of the datasheet show that the Haivision Makito X has

among its features the ability to perform “Highly efficient encoding” at “Up to twice the




                                           6
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 7 of 99



quality or half of the bandwidth, using High Profile H.264.” See page 1/2 of the datasheet

available at http://www3.haivision.com/datasheet-makito-x:




       15.     Additional portions of the datasheet show that the Haivision Makito X has

technical specifications that use H.264 for both “VIDEO ENCODING/DECODING” and

“IP NETWORK INTERFACES.”                 See page 2/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




       16.     It also appears that all variations or different models of the Haivision Makito

X product utilize H.264, as can be seen by this below listing of the “Makito X Product

Portfolio & Ordering Information.”         See page 2/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:



                                             7
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 8 of 99




       17.    The Haivision Makito encoders are also known to be Haivision’s hallmark

streaming video encoders using H.264, as can be seen by this press release in 2010 (See

https://www.haivision.com/about/press-releases/haivision-introduces-highest-density-hd-

h-264-encodingdecoding-solution/):




                                           8
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 9 of 99



       18.     Nonetheless, the Makito X is not the only encoder that Haivision has. By

way of non-limiting example, Haivision also has the KB Series which clearly uses H.264,

as can be seen by below (https://www.haivision.com/about/press-releases/haivision-

introduces-highest-density-hd-h-264-encodingdecoding-solution/):




See https://www.haivision.com/products/kb-series/:




       19.     In addition, the datasheet for Haivision’s KB series H.264 encoders make

multiple mentions to using H.264 for “live event streaming” as can be seen by this portion




                                            9
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 10 of 99



of the Haivision KB series datasheet.     See page 1/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




                                          10
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 11 of 99



       20.    There are also various other portions of the Haivision KB Series datasheet

that mention the product’s usage of H.264 and being able to provide a “H.264” viewing

experience.        See     page     2/3     of     the    datasheet     available     at

http://www3.haivision.com/Datasheet_KB:




       21.    One page of the datasheet for Haivision’s KB Series also shows H.264 being

used for numerous applications, such as: for a “KB Mini” model device (“KB MINI H.264

& HEVD SD/HD ENCODING/TRANSCODING APPLIANCE”), for an IP “input support

up to 1080p60” (“One IP H.264 or HEVC input support up to 1080p60”), for “Stream

Outputs” that are “Up to one 2160p30 encode” (“H.264: Up to one 2160p30 encode”) and

for an “ABR cascade: Up to 1080p30” (“H.264: Up to 1080p30”) (also “With up to four

1080p60 inputs”), for “Video Encoding,” a “Video Encoding/Compression Standard”



                                          11
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 12 of 99



(“H.264, HEVC/H.265” and “MPEG-2, H.264 and HEVC”), a “Profile” (“H.264: High,

Main,   Baseline”),   and   for   the   “Stream    Outputs”      of   the   “KB   HD

ENCODER/TRANSCODER SERVER”, also “Up to one 1080p60 encodes per input” (“Or

H.264: Up to one 1080p60 encodes per input”) and for an an H.264 “ABR cascade,” “Up

to one 1080p30 encodes per input” (“Or H.264 ABR cascade: Up to one 1080p30 encodes

per input”) and finally as a “File Output” form (“H.264/MP4”). See page 3/3 of the

datasheet available at http://www3.haivision.com/Datasheet_KB:




                                         12
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 13 of 99



       22.        It also appears that all or most variations or different models of the

Haivision KB product utilize H.264, as can be seen by this below listing of the “KB Product

Portfolio & Ordering Information.”         See page 3/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




       23.        The Haivision KB Series also appears to be an “award-winning”

HEVC.H.264 live video encoder for Haivision, as can be seen by this recent press release

available    at      https://www.haivision.com/about/press-releases/haivisions-kb-series-h-

264hevc-encoders-qualified-akamai-media-services-live/:




                                             13
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 14 of 99



       24.     The Accused Instrumentalities determine a parameter of at least a portion

of a video data block. As shown below, examples of such parameters include bitrate (or

max video bitrate) and resolution parameters. Different parameters correspond with

different end applications. H.264 provides for multiple different ranges of such parameters,

each included in the “profiles” and “levels” defined by the H.264 standard.             See

http://www.axis.com/files/whitepaper/wp_h264_31669_en_0803_lo.pdf at 5:




See https://en.wikipedia.org/wiki/H.264/MPEG-4_AVC:




                                            14
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 15 of 99




       25.     A video data block is organized by the group of pictures (GOP) structure,

which is a “collection of successive pictures within a coded video stream.” See

https://en.wikipedia.org/wiki/Group_of_pictures. A GOP structure can contain intra

coded pictures (I picture or I frame), predictive coded pictures (P picture or P frame),

bipredictive coded pictures (B picture or B frame) and direct coded pictures (D picture or

D frames, or DC direct coded pictures which are used only in MPEG-1 video). See

https://en.wikipedia.org/wiki/Video_compression_picture_types (for descriptions of I

frames, P frames and B frames); https://en.wikipedia.org/wiki/MPEG-1#D-frames (for

descriptions of D frames). Thus, at least a portion of a video data block would also make

up a GOP structure and could also contain I frames, P frames, B frames and/or D frames.

The GOP structure also reflects the size of a video data block, and the GOP structure can

be controlled and used to fine-tune other parameters (e.g. bitrate, max video bitrate and

resolution parameters) or even be considered as a parameter by itself.



                                             15
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 16 of 99



       26.     Based on the bitrate and/or resolution parameter identified (e.g. bitrate,

max video bitrate, resolution, GOP structure or frame type within a GOP structure), any

H.264-compliant system such as the Accused Instrumentalities would determine which

profile (e.g., “baseline,” “extended,” “main”, or “high”) corresponds with that parameter,

then select between at least two asymmetric compressors. If baseline or extended is the

corresponding profile, then the system will select a Context-Adaptive Variable Length

Coding (“CAVLC”) entropy encoder. If main or high is the corresponding profile, then

the system will select a Context-Adaptive Binary Arithmetic Coding (“CABAC”) entropy

encoder. Both encoders are asymmetric compressors because it takes a longer period of

time for them to compress data than to decompress data. See

https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




                                            16
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 17 of 99



 See http://web.cs.ucla.edu/classes/fall03/cs218/paper/H.264_MPEG4_Tutorial.pdf at 7:




Moreover, the H.264 Standard requires a bit-flag descriptor, which is set to determine the

correct decoder for the corresponding encoder. As shown below, if the flag = 0, then

CAVLC must have been selected as the encoder; if the flag = 1, then CABAC must have

been selected as the encoder. See https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-

REC-H.264-201304-S!!PDF-E&type=items (Rec. ITU-T H.264 (04/2013)) at 80:




       27.     The Accused Instrumentalities compress the at least the portion of the data

block with the selected one or more asymmetric compressors to provide one or more

compressed data blocks, which can be organized in a GOP structure (see above). After its


                                           17
      Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 18 of 99



selection, the asymmetric compressor (CAVLC or CABAC) will compress the video data

to provide various compressed data blocks, which can also be organized in a GOP structure.

See https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




See

http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.602.1581&rep=rep1&type=pdf

at 13:




See http://www.ijera.com/papers/Vol3_issue4/BM34399403.pdf at 2:




                                           18
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 19 of 99



        28.     On information and belief, the Accused Instrumentalities store at least a

portion of the one or more compressed data blocks in buffers, hard disk, or other forms of

memory/storage.

        29.     On information and belief, Defendant also directly infringe and continue

to infringe other claims of the ’535 patent.

        30.     On information and belief, all of the Accused Instrumentalities perform the

claimed methods in substantially the same way, e.g., in the manner specified in the H.264

standard.

        31.     On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods claimed by

the ’535 patent.

        32.     On information and belief, Defendant has had knowledge of the ’535 patent

since at least the filing of this Complaint or shortly thereafter, and on information and belief,

Defendant knew of the ’535 patent and knew of its infringement, including by way of this

lawsuit. By the time of trial, Defendant will have known and intended (since receiving

such notice) that its continued actions would actively induce and contribute to the

infringement of the claims of the ’535 patent.

        33.     Upon information and belief, Defendant’s affirmative acts of making, using,

and selling the Accused Instrumentalities, and providing implementation services and

technical support to users of the Accused Instrumentalities, including, e.g., through training,

demonstrations, brochures, installation and user guides, have induced and continue to

induce users of the Accused Instrumentalities to use them in their normal and customary

way to infringe the ’535 patent by practicing a method, comprising: determining a




                                               19
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 20 of 99



parameter or attribute of at least a portion of a data block having audio or video data;

selecting an access profile from among a plurality of access profiles based upon the

determined parameter or attribute; and compressing the at least the portion of the data block

with one or more compressors using asymmetric data compression and information from

the selected access profile to create one or more compressed data blocks, the information

being indicative of the one or more compressors to apply to the at least the portion of the

data block. For example, Defendant adopted H.264 in their encoder devices and streaming

services. For similar reasons, Defendant also induce their customers to use the Accused

Instrumentalities to infringe other claims of the ’535 patent. Defendant specifically

intended and were aware that these normal and customary activities would infringe the

’535 patent. Defendant performed the acts that constitute induced infringement, and would

induce actual infringement, with the knowledge of the ’535 patent and with the knowledge,

or willful blindness to the probability, that the induced acts would constitute infringement.

On information and belief, Defendant engaged in such inducement to promote the sales of

the Accused Instrumentalities. Accordingly, Defendant has induced and continue to induce

users of the Accused Instrumentalities to use the Accused Instrumentalities in their

ordinary and customary way to infringe the ’535 patent, knowing that such use constitutes

infringement of the ’535 patent. Accordingly, Defendant has been, and currently are,

inducing infringement of the ’535 patent, in violation of 35 U.S.C. § 271(b).

       34.     Defendant has also infringed, and continue to infringe, claims of the ’535

patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’535 patent, and constitute a material part of the invention. Defendant




                                             20
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 21 of 99



know the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’535 patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. Accordingly, Defendant has been,

and currently are, contributorily infringing the ’535 patent, in violation of 35 U.S.C. §

271(c).

          35.   By making, using, offering for sale, selling and/or importing into the United

States the Accused Instrumentalities, and touting the benefits of using the Accused

Instrumentalities’ compression features, Defendant has injured Realtime and are liable to

Realtime for infringement of the ’535 patent pursuant to 35 U.S.C. § 271.

          36.   As a result of Defendant’s infringement of the ’535 patent, Plaintiff

Realtime is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.



                                        COUNT II

                   INFRINGEMENT OF U.S. PATENT NO. 9,769,477

          37.   Plaintiff re-alleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

          38.   Plaintiff Realtime is the owner by assignment of United States Patent No.

9,769,477 (“the ’477 patent”) entitled “Video data compression systems.” The ’477

patent was duly and legally issued by the United States Patent and Trademark Office on

September 19, 2017. A true and correct copy of the ’477 patent is included as Exhibit B.




                                             21
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 22 of 99



       39.     On information and belief, Defendant has made, used, offered for sale,

sold and/or imported into the United States products that infringe the ’477 patent, and

continue to do so. By way of illustrative example, these infringing products include,

without limitation, Defendant’s video encoding products, such as, e.g., products that use

Haivision Media Platform, the Makito X H.264, Makito X HEVC, Makito X with

Storage, Makito Air, Makito XCR, and Makito X HARSH, KB Mini, KB

Encoder/Transcoder Server, KB 4K Encoder/Transcoder, Kraken Series (S-KR-Base; S-

KR-Base-KLV; S-KR-PREMIUM; S-KR-PREMIUM-KLV; S-KR-ULTRA; S-KR-

ULTRA-KLV), Kraken CR, and streaming cloud services, such as, e.g., the Haivision

Video Cloud and Connect DVR services, and all versions and variations thereof since the

issuance of the ’477 patent (“Accused Instrumentalities”).

       40.     On information and belief, Defendant has directly infringed and continue to

infringe the ’477 patent, for example, through its own use and testing of the Accused

Instrumentalities, which when used, practices the system claimed by Claim 1 of the ’477

patent, namely, a system, comprising: a plurality of different asymmetric data compression

encoders, wherein each asymmetric data compression encoder of the plurality of different

asymmetric data compression encoders is configured to utilize one or more data

compression algorithms, and wherein a first asymmetric data compression encoder of the

plurality of different asymmetric data compression encoders is configured to compress data

blocks containing video or image data at a higher data compression rate than a second

asymmetric data compression encoder of the plurality of different asymmetric data

compression encoders; and one or more processors configured to: determine one or more

data parameters, at least one of the determined one or more data parameters relating to a




                                            22
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 23 of 99



throughput of a communications channel measured in bits per second; and select one or

more asymmetric data compression encoders from among the plurality of different

asymmetric data compression encoders based upon, at least in part, the determined one or

more data parameters.      Upon information and belief, Defendant use the Accused

Instrumentalities to practice infringing methods for their own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to their customers.

       41.     For example, the Accused Instrumentalities utilize the H.264 video

compression standard, as well as Secure Reliable Transport (SRT) technology. “SRT

detects the real-time network performance between the encode / decode / transcode

endpoints. The endpoints can be dynamically adjusted for optimal stream performance and

quality.” See, e.g., https://www.haivision.com/products/srt-secure-reliable-transport/. At

least Haivision’s Makito X and KB series devices use H.264 and SRT. Id. On information

and belief, all of the Accused Instrumentalities detect real-time network performance

between the encode / decode / transcode endpoints and dynamically select a compression

technique for optimal stream performance.




                                            23
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 24 of 99



       42.     Furthermore, as can be seen by the highlighted text in the below graphic,

“All Haivision Media Platforms” support “H.264” as an “Audio/Video Format”. See page

7/8 of the datasheet available at http://www3.haivision.com/hmp-datasheet:




       43.     In addition, from this below webpage listing a Haivision product,

“Haivision’s award-winning Makito X H.264 encoder transports secure, low latency HD

video over any network at extremely low bitrates, making it ideal for live, interactive and

bandwidth constrained applications.” See https://www.haivision.com/products/makito-

series/makito-x-h264/ (with “H.264 encoder” being highlighted):




                                            24
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 25 of 99




       44.    This portion of the datasheet also shows that Haivision’s Makito X

“supports High Profile H.264 encoding.” See page 1/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




       45.    Further portions of the datasheet show that the Haivision Makito X has

among its features the ability to perform “Highly efficient encoding” at “Up to twice the


                                           25
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 26 of 99



quality or half of the bandwidth, using High Profile H.264.” See page 1/2 of the datasheet

available at http://www3.haivision.com/datasheet-makito-x:




       46.     Additional portions of the datasheet show that the Haivision Makito X has

technical specifications that use H.264 for both “VIDEO ENCODING/DECODING” and

“IP NETWORK INTERFACES.”                 See page 2/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




       47.     It also appears that all variations or different models of the Haivision Makito

X product utilize H.264, as can be seen by this below listing of the “Makito X Product




                                             26
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 27 of 99



Portfolio & Ordering Information.”      See page 2/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




       48.    The Haivision Makito encoders are also known to be Haivision’s hallmark

streaming video encoders using H.264, as can be seen by this press release in 2010 (See

https://www.haivision.com/about/press-releases/haivision-introduces-highest-density-hd-

h-264-encodingdecoding-solution/):




                                          27
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 28 of 99



       49.    Nonetheless, the Makito X is not the only encoder that Haivision has. By

way of non-limiting example, Haivision also has the KB Series which clearly uses H.264,

as can be seen by below (https://www.haivision.com/about/press-releases/haivision-

introduces-highest-density-hd-h-264-encodingdecoding-solution/):




See https://www.haivision.com/products/kb-series/:




                                          28
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 29 of 99



       50.     In addition, the datasheet for Haivision’s KB series H.264 encoders make

multiple mentions to using H.264 for “live event streaming” as can be seen by this portion

of the Haivision KB series datasheet.      See page 1/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




                                           29
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 30 of 99



       51.    There are also various other portions of the Haivision KB Series datasheet

that mention the product’s usage of H.264 and being able to provide a “H.264” viewing

experience.        See     page     2/3     of     the    datasheet     available     at

http://www3.haivision.com/Datasheet_KB:




       52.    One page of the datasheet for Haivision’s KB Series also shows H.264 being

used for numerous applications, such as: for a “KB Mini” model device (“KB MINI H.264

& HEVD SD/HD ENCODING/TRANSCODING APPLIANCE”), for an IP “input support

up to 1080p60” (“One IP H.264 or HEVC input support up to 1080p60”), for “Stream

Outputs” that are “Up to one 2160p30 encode” (“H.264: Up to one 2160p30 encode”) and

for an “ABR cascade: Up to 1080p30” (“H.264: Up to 1080p30”) (also “With up to four

1080p60 inputs”), for “Video Encoding,” a “Video Encoding/Compression Standard”




                                          30
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 31 of 99



(“H.264, HEVC/H.265” and “MPEG-2, H.264 and HEVC”), a “Profile” (“H.264: High,

Main,   Baseline”),   and   for   the   “Stream    Outputs”      of   the   “KB   HD

ENCODER/TRANSCODER SERVER”, also “Up to one 1080p60 encodes per input” (“Or

H.264: Up to one 1080p60 encodes per input”) and for an an H.264 “ABR cascade,” “Up

to one 1080p30 encodes per input” (“Or H.264 ABR cascade: Up to one 1080p30 encodes

per input”) and finally as a “File Output” form (“H.264/MP4”). See page 3/3 of the

datasheet available at http://www3.haivision.com/Datasheet_KB:




                                         31
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 32 of 99



       53.        It also appears that all or most variations or different models of the

Haivision KB product utilize H.264, as can be seen by this below listing of the “KB Product

Portfolio & Ordering Information.”          See page 3/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




       54.        The Haivision KB Series also appears to be an “award-winning”

HEVC.H.264 live video encoder for Haivision, as can be seen by this recent press release

available    at      https://www.haivision.com/about/press-releases/haivisions-kb-series-h-

264hevc-encoders-qualified-akamai-media-services-live/:




       55.        The Accused Instrumentalities determine a parameter of at least a portion

of a video data block. As shown below, examples of such parameters include bitrate (or

max video bitrate) and resolution parameters. Different parameters correspond with




                                             32
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 33 of 99



different end applications. H.264 provides for multiple different ranges of such parameters,

each included in the “profiles” and “levels” defined by the H.264 standard.             See

http://www.axis.com/files/whitepaper/wp_h264_31669_en_0803_lo.pdf at 5:




See https://en.wikipedia.org/wiki/H.264/MPEG-4_AVC:




                                            33
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 34 of 99



       56.     A video data block is organized by the group of pictures (GOP) structure,

which is a “collection of successive pictures within a coded video stream.” See

https://en.wikipedia.org/wiki/Group_of_pictures. A GOP structure can contain intra

coded pictures (I picture or I frame), predictive coded pictures (P picture or P frame),

bipredictive coded pictures (B picture or B frame) and direct coded pictures (D picture or

D frames, or DC direct coded pictures which are used only in MPEG-1 video). See

https://en.wikipedia.org/wiki/Video_compression_picture_types (for descriptions of I

frames, P frames and B frames); https://en.wikipedia.org/wiki/MPEG-1#D-frames (for

descriptions of D frames). Thus, at least a portion of a video data block would also make

up a GOP structure and could also contain I frames, P frames, B frames and/or D frames.

The GOP structure also reflects the size of a video data block, and the GOP structure can

be controlled and used to fine-tune other parameters (e.g. bitrate, max video bitrate and

resolution parameters) or even be considered as a parameter by itself.

       57.     Based on the bitrate and/or resolution parameter identified (e.g. bitrate,

max video bitrate, resolution, GOP structure or frame type within a GOP structure), any

H.264-compliant system such as the Accused Instrumentalities would determine which

profile (e.g., “baseline,” “extended,” “main”, or “high”) corresponds with that parameter,

then select between at least two asymmetric compressors. If baseline or extended is the

corresponding profile, then the system will select a Context-Adaptive Variable Length

Coding (“CAVLC”) entropy encoder. If main or high is the corresponding profile, then

the system will select a Context-Adaptive Binary Arithmetic Coding (“CABAC”) entropy

encoder. Both encoders are asymmetric compressors because it takes a longer period of




                                             34
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 35 of 99



time for them to compress data than to decompress data. See

https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




 See http://web.cs.ucla.edu/classes/fall03/cs218/paper/H.264_MPEG4_Tutorial.pdf at 7:




                                          35
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 36 of 99




Moreover, the H.264 Standard requires a bit-flag descriptor, which is set to determine the

correct decoder for the corresponding encoder. As shown below, if the flag = 0, then

CAVLC must have been selected as the encoder; if the flag = 1, then CABAC must have

been selected as the encoder. See https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-

REC-H.264-201304-S!!PDF-E&type=items (Rec. ITU-T H.264 (04/2013)) at 80:




       58.     The Accused Instrumentalities compress the at least the portion of the data

block with the selected one or more asymmetric compressors to provide one or more

compressed data blocks, which can be organized in a GOP structure (see above). After its

selection, the asymmetric compressor (CAVLC or CABAC) will compress the video data


                                           36
      Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 37 of 99



to provide various compressed data blocks, which can also be organized in a GOP structure.

See https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




See

http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.602.1581&rep=rep1&type=pdf

at 13:




See http://www.ijera.com/papers/Vol3_issue4/BM34399403.pdf at 2:




                                           37
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 38 of 99



        59.     On information and belief, the Accused Instrumentalities store at least a

portion of the one or more compressed data blocks in buffers, hard disk, or other forms of

memory/storage.

        60.     On information and belief, Defendant also directly infringe and continue

to infringe other claims of the ’477 patent.

        61.     On information and belief, all of the Accused Instrumentalities perform the

claimed methods in substantially the same way, e.g., in the manner specified in the H.264

standard.

        62.     On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods claimed by

the ’477 patent.

        63.     On information and belief, Defendant has had knowledge of the ’477 patent

since at least the filing of this Complaint or shortly thereafter, and on information and belief,

Defendant knew of the ’477 patent and knew of its infringement, including by way of this

lawsuit. By the time of trial, Defendant will have known and intended (since receiving

such notice) that its continued actions would actively induce and contribute to the

infringement of the claims of the ’477 patent.

        64.     Upon information and belief, Defendant’s affirmative acts of making, using,

and selling the Accused Instrumentalities, and providing implementation services and

technical support to users of the Accused Instrumentalities, including, e.g., through training,

demonstrations, brochures, installation and user guides, have induced and continue to

induce users of the Accused Instrumentalities to use them in their normal and customary

way to infringe the ’477 patent by practicing a system, comprising: a plurality of different




                                               38
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 39 of 99



asymmetric data compression encoders, wherein each asymmetric data compression

encoder of the plurality of different asymmetric data compression encoders is configured

to utilize one or more data compression algorithms, and wherein a first asymmetric data

compression encoder of the plurality of different asymmetric data compression encoders is

configured to compress data blocks containing video or image data at a higher data

compression rate than a second asymmetric data compression encoder of the plurality of

different asymmetric data compression encoders; and one or more processors configured

to: determine one or more data parameters, at least one of the determined one or more data

parameters relating to a throughput of a communications channel measured in bits per

second; and select one or more asymmetric data compression encoders from among the

plurality of different asymmetric data compression encoders based upon, at least in part,

the determined one or more data parameters. For example, Defendant adopted H.264 in

their encoder devices and streaming services. For similar reasons, Defendant also induce

their customers to use the Accused Instrumentalities to infringe other claims of the ’477

patent. Defendant specifically intended and were aware that these normal and customary

activities would infringe the ’477 patent. Defendant performed the acts that constitute

induced infringement, and would induce actual infringement, with the knowledge of the

’477 patent and with the knowledge, or willful blindness to the probability, that the induced

acts would constitute infringement. On information and belief, Defendant engaged in such

inducement to promote the sales of the Accused Instrumentalities. Accordingly, Defendant

has induced and continue to induce users of the Accused Instrumentalities to use the

Accused Instrumentalities in their ordinary and customary way to infringe the ’477 patent,

knowing that such use constitutes infringement of the ’477 patent. Accordingly, Defendant




                                             39
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 40 of 99



has been, and currently are, inducing infringement of the ’477 patent, in violation of 35

U.S.C. § 271(b).

          65.   Defendant has also infringed, and continue to infringe, claims of the ’477

patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’477 patent, and constitute a material part of the invention. Defendant

know the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’477 patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. Accordingly, Defendant has been,

and currently are, contributorily infringing the ’477 patent, in violation of 35 U.S.C. §

271(c).

          66.   By making, using, offering for sale, selling and/or importing into the United

States the Accused Instrumentalities, and touting the benefits of using the Accused

Instrumentalities’ compression features, Defendant has injured Realtime and are liable to

Realtime for infringement of the ’477 patent pursuant to 35 U.S.C. § 271.

          67.   As a result of Defendant’s infringement of the ’477 patent, Plaintiff

Realtime is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.




                                        COUNT III




                                             40
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 41 of 99



                   INFRINGEMENT OF U.S. PATENT NO. 8,929,442

        68.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

        69.     Plaintiff Realtime is the owner by assignment of United States Patent No.

8,929,442 (“the ’442 patent”) entitled “System and method for video and audio data

distribution.” The ’442 patent was duly and legally issued by the United States Patent

and Trademark Office on January 6, 2015. A true and correct copy of the ’442 patent is

included as Exhibit C.

        70.     On information and belief, Defendant has made, used, offered for sale,

sold and/or imported into the United States products that infringe the ’442 patent, and

continue to do so. By way of illustrative example, these infringing products include,

without limitation, Defendant’s video encoding products, such as, e.g., products that use

Haivision Media Platform, the Makito X H.264, Makito X HEVC, Makito X with

Storage, Makito Air, Makito XCR, and Makito X HARSH, KB Mini, KB

Encoder/Transcoder Server, KB 4K Encoder/Transcoder, Kraken Series (S-KR-Base; S-

KR-Base-KLV; S-KR-PREMIUM; S-KR-PREMIUM-KLV; S-KR-ULTRA; S-KR-

ULTRA-KLV), Kraken CR, and streaming cloud services, such as, e.g., the Haivision

Video Cloud and Connect DVR services, and all versions and variations thereof since the

issuance of the ’442 patent (“Accused Instrumentalities”).

        71.     On information and belief, Defendant has directly infringed and continue to

infringe the ’442 patent, for example, through its own use and testing of the Accused

Instrumentalities, which when used, practices the apparatus claimed by Claim 8 of the ’442

patent, namely, an apparatus, comprising: a data decompression system configured to




                                             41
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 42 of 99



decompress a compressed data block; and a storage medium configured to store at least a

portion of the decompressed data block, wherein at least a portion of a data block having

video or audio data was compressed with one or more compression algorithms selected

from among a plurality of compression algorithms based upon a throughput of a

communication channel and a parameter or an attribute of the at least the portion of the

data block to create at least the compressed data block, and wherein at least one of the

plurality of compression algorithms is asymmetric.        Upon information and belief,

Defendant use the Accused Instrumentalities to practice infringing methods for their own

internal non-testing business purposes, while testing the Accused Instrumentalities, and

while providing technical support and repair services for the Accused Instrumentalities to

their customers.

       72.     For example, the Accused Instrumentalities utilize the H.264 video

compression standard, as well as Secure Reliable Transport (SRT) technology. “SRT

detects the real-time network performance between the encode / decode / transcode

endpoints. The endpoints can be dynamically adjusted for optimal stream performance and

quality.” See, e.g., https://www.haivision.com/products/srt-secure-reliable-transport/. At

least Haivision’s Makito X and KB series devices use H.264 and SRT. Id. On information

and belief, all of the Accused Instrumentalities detect real-time network performance

between the encode / decode / transcode endpoints and dynamically select a compression

technique for optimal stream performance.




                                            42
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 43 of 99



       73.     Furthermore, as can be seen by the highlighted text in the below graphic,

“All Haivision Media Platforms” support “H.264” as an “Audio/Video Format”. See page

7/8 of the datasheet available at http://www3.haivision.com/hmp-datasheet:




       74.     In addition, from this below webpage listing a Haivision product,

“Haivision’s award-winning Makito X H.264 encoder transports secure, low latency HD

video over any network at extremely low bitrates, making it ideal for live, interactive and

bandwidth constrained applications.” See https://www.haivision.com/products/makito-

series/makito-x-h264/ (with “H.264 encoder” being highlighted):




                                            43
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 44 of 99




       75.    This portion of the datasheet also shows that Haivision’s Makito X

“supports High Profile H.264 encoding.” See page 1/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




                                         44
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 45 of 99



       76.     Further portions of the datasheet show that the Haivision Makito X has

among its features the ability to perform “Highly efficient encoding” at “Up to twice the

quality or half of the bandwidth, using High Profile H.264.” See page 1/2 of the datasheet

available at http://www3.haivision.com/datasheet-makito-x:




       77.     Additional portions of the datasheet show that the Haivision Makito X has

technical specifications that use H.264 for both “VIDEO ENCODING/DECODING” and

“IP NETWORK INTERFACES.”                See page 2/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




                                           45
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 46 of 99



       78.    It also appears that all variations or different models of the Haivision Makito

X product utilize H.264, as can be seen by this below listing of the “Makito X Product

Portfolio & Ordering Information.”        See page 2/2 of the datasheet available at




http://www3.haivision.com/datasheet-makito-x:



       79.    The Haivision Makito encoders are also known to be Haivision’s hallmark

streaming video encoders using H.264, as can be seen by this press release in 2010 (See

https://www.haivision.com/about/press-releases/haivision-introduces-highest-density-hd-

h-264-encodingdecoding-solution/):




                                            46
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 47 of 99



       80.    Nonetheless, the Makito X is not the only encoder that Haivision has. By

way of non-limiting example, Haivision also has the KB Series which clearly uses H.264,

as can be seen by below (https://www.haivision.com/about/press-releases/haivision-

introduces-highest-density-hd-h-264-encodingdecoding-solution/):




See https://www.haivision.com/products/kb-series/:




                                          47
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 48 of 99



       81.     In addition, the datasheet for Haivision’s KB series H.264 encoders make

multiple mentions to using H.264 for “live event streaming” as can be seen by this portion

of the Haivision KB series datasheet.      See page 1/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




                                           48
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 49 of 99



       82.    There are also various other portions of the Haivision KB Series datasheet

that mention the product’s usage of H.264 and being able to provide a “H.264” viewing

experience.        See     page     2/3     of     the    datasheet     available     at

http://www3.haivision.com/Datasheet_KB:




       83.    One page of the datasheet for Haivision’s KB Series also shows H.264 being

used for numerous applications, such as: for a “KB Mini” model device (“KB MINI H.264

& HEVD SD/HD ENCODING/TRANSCODING APPLIANCE”), for an IP “input support

up to 1080p60” (“One IP H.264 or HEVC input support up to 1080p60”), for “Stream

Outputs” that are “Up to one 2160p30 encode” (“H.264: Up to one 2160p30 encode”) and

for an “ABR cascade: Up to 1080p30” (“H.264: Up to 1080p30”) (also “With up to four

1080p60 inputs”), for “Video Encoding,” a “Video Encoding/Compression Standard”




                                          49
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 50 of 99



(“H.264, HEVC/H.265” and “MPEG-2, H.264 and HEVC”), a “Profile” (“H.264: High,

Main,   Baseline”),   and   for   the   “Stream    Outputs”      of   the   “KB   HD

ENCODER/TRANSCODER SERVER”, also “Up to one 1080p60 encodes per input” (“Or

H.264: Up to one 1080p60 encodes per input”) and for an an H.264 “ABR cascade,” “Up

to one 1080p30 encodes per input” (“Or H.264 ABR cascade: Up to one 1080p30 encodes

per input”) and finally as a “File Output” form (“H.264/MP4”). See page 3/3 of the

datasheet available at http://www3.haivision.com/Datasheet_KB:




                                         50
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 51 of 99



       84.        It also appears that all or most variations or different models of the

Haivision KB product utilize H.264, as can be seen by this below listing of the “KB Product

Portfolio & Ordering Information.”          See page 3/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




       85.        The Haivision KB Series also appears to be an “award-winning”

HEVC.H.264 live video encoder for Haivision, as can be seen by this recent press release

available    at      https://www.haivision.com/about/press-releases/haivisions-kb-series-h-

264hevc-encoders-qualified-akamai-media-services-live/:




       86.        The Accused Instrumentalities determine a parameter of at least a portion

of a video data block. As shown below, examples of such parameters include bitrate (or

max video bitrate) and resolution parameters. Different parameters correspond with



                                             51
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 52 of 99



different end applications. H.264 provides for multiple different ranges of such parameters,

each included in the “profiles” and “levels” defined by the H.264 standard.             See

http://www.axis.com/files/whitepaper/wp_h264_31669_en_0803_lo.pdf at 5:




See https://en.wikipedia.org/wiki/H.264/MPEG-4_AVC:




                                            52
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 53 of 99



       87.     A video data block is organized by the group of pictures (GOP) structure,

which is a “collection of successive pictures within a coded video stream.” See

https://en.wikipedia.org/wiki/Group_of_pictures. A GOP structure can contain intra

coded pictures (I picture or I frame), predictive coded pictures (P picture or P frame),

bipredictive coded pictures (B picture or B frame) and direct coded pictures (D picture or

D frames, or DC direct coded pictures which are used only in MPEG-1 video). See

https://en.wikipedia.org/wiki/Video_compression_picture_types (for descriptions of I

frames, P frames and B frames); https://en.wikipedia.org/wiki/MPEG-1#D-frames (for

descriptions of D frames). Thus, at least a portion of a video data block would also make

up a GOP structure and could also contain I frames, P frames, B frames and/or D frames.

The GOP structure also reflects the size of a video data block, and the GOP structure can

be controlled and used to fine-tune other parameters (e.g. bitrate, max video bitrate and

resolution parameters) or even be considered as a parameter by itself.

       88.     Based on the bitrate and/or resolution parameter identified (e.g. bitrate,

max video bitrate, resolution, GOP structure or frame type within a GOP structure), any

H.264-compliant system such as the Accused Instrumentalities would determine which

profile (e.g., “baseline,” “extended,” “main”, or “high”) corresponds with that parameter,

then select between at least two asymmetric compressors. If baseline or extended is the

corresponding profile, then the system will select a Context-Adaptive Variable Length

Coding (“CAVLC”) entropy encoder. If main or high is the corresponding profile, then

the system will select a Context-Adaptive Binary Arithmetic Coding (“CABAC”) entropy

encoder. Both encoders are asymmetric compressors because it takes a longer period of




                                             53
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 54 of 99



time for them to compress data than to decompress data. See

https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




 See http://web.cs.ucla.edu/classes/fall03/cs218/paper/H.264_MPEG4_Tutorial.pdf at 7:




                                          54
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 55 of 99




Moreover, the H.264 Standard requires a bit-flag descriptor, which is set to determine the

correct decoder for the corresponding encoder. As shown below, if the flag = 0, then

CAVLC must have been selected as the encoder; if the flag = 1, then CABAC must have

been selected as the encoder. See https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-

REC-H.264-201304-S!!PDF-E&type=items (Rec. ITU-T H.264 (04/2013)) at 80:




       89.     The Accused Instrumentalities compress the at least the portion of the data

block with the selected one or more asymmetric compressors to provide one or more

compressed data blocks, which can be organized in a GOP structure (see above). After its

selection, the asymmetric compressor (CAVLC or CABAC) will compress the video data


                                           55
      Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 56 of 99



to provide various compressed data blocks, which can also be organized in a GOP structure.

See https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




See

http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.602.1581&rep=rep1&type=pdf

at 13:




See http://www.ijera.com/papers/Vol3_issue4/BM34399403.pdf at 2:




                                           56
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 57 of 99



        90.     On information and belief, the Accused Instrumentalities store at least a

portion of the one or more compressed data blocks in buffers, hard disk, or other forms of

memory/storage.

        91.     On information and belief, Defendant also directly infringe and continue

to infringe other claims of the ’442 patent.

        92.     On information and belief, all of the Accused Instrumentalities perform the

claimed methods in substantially the same way, e.g., in the manner specified in the H.264

standard.

        93.     On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods claimed by

the ’442 patent.

        94.     On information and belief, Defendant has had knowledge of the ’442 patent

since at least the filing of this Complaint or shortly thereafter, and on information and belief,

Defendant knew of the ’442 patent and knew of its infringement, including by way of this

lawsuit. By the time of trial, Defendant will have known and intended (since receiving

such notice) that its continued actions would actively induce and contribute to the

infringement of the claims of the ’442 patent.

        95.     Upon information and belief, Defendant’s affirmative acts of making, using,

and selling the Accused Instrumentalities, and providing implementation services and

technical support to users of the Accused Instrumentalities, including, e.g., through training,

demonstrations, brochures, installation and user guides, have induced and continue to

induce users of the Accused Instrumentalities to use them in their normal and customary

way to infringe the ’442 patent by practicing an apparatus, comprising: a data




                                               57
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 58 of 99



decompression system configured to decompress a compressed data block; and a storage

medium configured to store at least a portion of the decompressed data block, wherein at

least a portion of a data block having video or audio data was compressed with one or more

compression algorithms selected from among a plurality of compression algorithms based

upon a throughput of a communication channel and a parameter or an attribute of the at

least the portion of the data block to create at least the compressed data block, and wherein

at least one of the plurality of compression algorithms is asymmetric. For example,

Defendant adopted H.264 in their encoder devices and streaming services. For similar

reasons, Defendant also induce their customers to use the Accused Instrumentalities to

infringe other claims of the ’442 patent. Defendant specifically intended and were aware

that these normal and customary activities would infringe the ’442 patent. Defendant

performed the acts that constitute induced infringement, and would induce actual

infringement, with the knowledge of the ’442 patent and with the knowledge, or willful

blindness to the probability, that the induced acts would constitute infringement. On

information and belief, Defendant engaged in such inducement to promote the sales of the

Accused Instrumentalities. Accordingly, Defendant has induced and continue to induce

users of the Accused Instrumentalities to use the Accused Instrumentalities in their

ordinary and customary way to infringe the ’442 patent, knowing that such use constitutes

infringement of the ’442 patent. Accordingly, Defendant has been, and currently are,

inducing infringement of the ’442 patent, in violation of 35 U.S.C. § 271(b).

       96.     Defendant has also infringed, and continue to infringe, claims of the ’442

patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using




                                             58
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 59 of 99



the systems, of the ’442 patent, and constitute a material part of the invention. Defendant

know the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’442 patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. Accordingly, Defendant has been,

and currently are, contributorily infringing the ’442 patent, in violation of 35 U.S.C. §

271(c).

          97.    By making, using, offering for sale, selling and/or importing into the United

States the Accused Instrumentalities, and touting the benefits of using the Accused

Instrumentalities’ compression features, Defendant has injured Realtime and are liable to

Realtime for infringement of the ’442 patent pursuant to 35 U.S.C. § 271.

          98.    As a result of Defendant’s infringement of the ’442 patent, Plaintiff

Realtime is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.



                                         COUNT IV

                   INFRINGEMENT OF U.S. PATENT NO. 9,762,907

          99.    Plaintiff re-alleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

          100.   Plaintiff Realtime is the owner by assignment of United States Patent No.

9,762,907 (“the ’907 patent”) entitled “System and methods for video and audio data

distribution.” The ’907 patent was duly and legally issued by the United States Patent

and Trademark Office on September 12, 2017. A true and correct copy of the ’907 patent




                                              59
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 60 of 99



is included as Exhibit D.

       101.    On information and belief, Defendant has made, used, offered for sale,

sold and/or imported into the United States products that infringe the ’907 patent, and

continue to do so. By way of illustrative example, these infringing products include,

without limitation, Defendant’s video encoding products, such as, e.g., products that use

Haivision Media Platform, the Makito X H.264, Makito X HEVC, Makito X with

Storage, Makito Air, Makito XCR, and Makito X HARSH, KB Mini, KB

Encoder/Transcoder Server, KB 4K Encoder/Transcoder, Kraken Series (S-KR-Base; S-

KR-Base-KLV; S-KR-PREMIUM; S-KR-PREMIUM-KLV; S-KR-ULTRA; S-KR-

ULTRA-KLV), Kraken CR, and streaming cloud services, such as, e.g., the Haivision

Video Cloud and Connect DVR services, and all versions and variations thereof since the

issuance of the ’907 patent (“Accused Instrumentalities”).

       102.    On information and belief, Defendant has directly infringed and continue to

infringe the ’907 patent, for example, through its own use and testing of the Accused

Instrumentalities, which when used, practices the system claimed by Claim 1 of the ’907

patent, namely, a system comprising: one or more different asymmetric data compression

algorithms, wherein each algorithm of the one or more different asymmetric data

compression algorithms utilizes one or more asymmetric data compression routines of a

plurality of different asymmetric data compression routines, wherein a first asymmetric

data compression routine of the plurality of different asymmetric data compression routines

is configured to produce compressed data with a higher data rate for a given data

throughput than a second asymmetric data compression routine of the plurality of different

asymmetric data compression routines; and a processor configured: to analyze one or more




                                            60
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 61 of 99



data parameters from one or more data blocks containing video data, wherein at least one

data parameter relates to an expected or anticipated throughput of a communications

channel; and to select two or more different data compression routines from among a

plurality of different data compression routines based upon, at least in part, the one or more

data parameters relating to the expected or anticipated throughput of the communications

channel. Upon information and belief, Defendant use the Accused Instrumentalities to

practice infringing methods for their own internal non-testing business purposes, while

testing the Accused Instrumentalities, and while providing technical support and repair

services for the Accused Instrumentalities to their customers.

       103.    For example, the Accused Instrumentalities utilize the H.264 video

compression standard, as well as Secure Reliable Transport (SRT) technology. “SRT

detects the real-time network performance between the encode / decode / transcode

endpoints. The endpoints can be dynamically adjusted for optimal stream performance and

quality.” See, e.g., https://www.haivision.com/products/srt-secure-reliable-transport/. At

least Haivision’s Makito X and KB series devices use H.264 and SRT. Id. On information

and belief, all of the Accused Instrumentalities detect real-time network performance

between the encode / decode / transcode endpoints and dynamically select a compression

technique for optimal stream performance.




                                             61
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 62 of 99



       104.    Furthermore, as can be seen by the highlighted text in the below graphic,

“All Haivision Media Platforms” support “H.264” as an “Audio/Video Format”. See page

7/8 of the datasheet available at http://www3.haivision.com/hmp-datasheet:




       105.    In addition, from this below webpage listing a Haivision product,

“Haivision’s award-winning Makito X H.264 encoder transports secure, low latency HD

video over any network at extremely low bitrates, making it ideal for live, interactive and

bandwidth constrained applications.” See https://www.haivision.com/products/makito-

series/makito-x-h264/ (with “H.264 encoder” being highlighted):




                                            62
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 63 of 99




       106.   This portion of the datasheet also shows that Haivision’s Makito X

“supports High Profile H.264 encoding.” See page 1/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




                                         63
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 64 of 99



       107.    Further portions of the datasheet show that the Haivision Makito X has

among its features the ability to perform “Highly efficient encoding” at “Up to twice the

quality or half of the bandwidth, using High Profile H.264.” See page 1/2 of the datasheet

available at http://www3.haivision.com/datasheet-makito-x:




       108.    Additional portions of the datasheet show that the Haivision Makito X has

technical specifications that use H.264 for both “VIDEO ENCODING/DECODING” and

“IP NETWORK INTERFACES.”                See page 2/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




                                           64
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 65 of 99



       109.   It also appears that all variations or different models of the Haivision Makito

X product utilize H.264, as can be seen by this below listing of the “Makito X Product

Portfolio & Ordering Information.”        See page 2/2 of the datasheet available at




http://www3.haivision.com/datasheet-makito-x:



       110.   The Haivision Makito encoders are also known to be Haivision’s hallmark

streaming video encoders using H.264, as can be seen by this press release in 2010 (See

https://www.haivision.com/about/press-releases/haivision-introduces-highest-density-hd-

h-264-encodingdecoding-solution/):




                                            65
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 66 of 99



       111.    Nonetheless, the Makito X is not the only encoder that Haivision has. By

way of non-limiting example, Haivision also has the KB Series which clearly uses H.264,

as can be seen by below (https://www.haivision.com/about/press-releases/haivision-

introduces-highest-density-hd-h-264-encodingdecoding-solution/):




See https://www.haivision.com/products/kb-series/:




       112.    In addition, the datasheet for Haivision’s KB series H.264 encoders make

multiple mentions to using H.264 for “live event streaming” as can be seen by this portion

of the Haivision KB series datasheet.      See page 1/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:


                                           66
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 67 of 99




       113.   There are also various other portions of the Haivision KB Series datasheet

that mention the product’s usage of H.264 and being able to provide a “H.264” viewing

experience.        See     page     2/3     of     the    datasheet     available     at

http://www3.haivision.com/Datasheet_KB:




                                          67
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 68 of 99




        114.   One page of the datasheet for Haivision’s KB Series also shows H.264 being

used for numerous applications, such as: for a “KB Mini” model device (“KB MINI H.264

& HEVD SD/HD ENCODING/TRANSCODING APPLIANCE”), for an IP “input support

up to 1080p60” (“One IP H.264 or HEVC input support up to 1080p60”), for “Stream

Outputs” that are “Up to one 2160p30 encode” (“H.264: Up to one 2160p30 encode”) and

for an “ABR cascade: Up to 1080p30” (“H.264: Up to 1080p30”) (also “With up to four

1080p60 inputs”), for “Video Encoding,” a “Video Encoding/Compression Standard”

(“H.264, HEVC/H.265” and “MPEG-2, H.264 and HEVC”), a “Profile” (“H.264: High,

Main,    Baseline”),   and    for   the   “Stream    Outputs”     of   the   “KB     HD

ENCODER/TRANSCODER SERVER”, also “Up to one 1080p60 encodes per input” (“Or

H.264: Up to one 1080p60 encodes per input”) and for an an H.264 “ABR cascade,” “Up

to one 1080p30 encodes per input” (“Or H.264 ABR cascade: Up to one 1080p30 encodes



                                           68
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 69 of 99



per input”) and finally as a “File Output” form (“H.264/MP4”). See page 3/3 of the

datasheet available at http://www3.haivision.com/Datasheet_KB:




       115.    It also appears that all or most variations or different models of the

Haivision KB product utilize H.264, as can be seen by this below listing of the “KB Product

Portfolio & Ordering Information.”        See page 3/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




                                            69
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 70 of 99



       116.        The Haivision KB Series also appears to be an “award-winning”

HEVC.H.264 live video encoder for Haivision, as can be seen by this recent press release

available     at      https://www.haivision.com/about/press-releases/haivisions-kb-series-h-

264hevc-encoders-qualified-akamai-media-services-live/:




       117.        The Accused Instrumentalities determine a parameter of at least a portion

of a video data block. As shown below, examples of such parameters include bitrate (or

max video bitrate) and resolution parameters. Different parameters correspond with

different end applications. H.264 provides for multiple different ranges of such parameters,

each included in the “profiles” and “levels” defined by the H.264 standard.             See

http://www.axis.com/files/whitepaper/wp_h264_31669_en_0803_lo.pdf at 5:




                                              70
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 71 of 99




See https://en.wikipedia.org/wiki/H.264/MPEG-4_AVC:




       118.   A video data block is organized by the group of pictures (GOP) structure,

which is a “collection of successive pictures within a coded video stream.” See

https://en.wikipedia.org/wiki/Group_of_pictures. A GOP structure can contain intra




                                           71
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 72 of 99



coded pictures (I picture or I frame), predictive coded pictures (P picture or P frame),

bipredictive coded pictures (B picture or B frame) and direct coded pictures (D picture or

D frames, or DC direct coded pictures which are used only in MPEG-1 video). See

https://en.wikipedia.org/wiki/Video_compression_picture_types (for descriptions of I

frames, P frames and B frames); https://en.wikipedia.org/wiki/MPEG-1#D-frames (for

descriptions of D frames). Thus, at least a portion of a video data block would also make

up a GOP structure and could also contain I frames, P frames, B frames and/or D frames.

The GOP structure also reflects the size of a video data block, and the GOP structure can

be controlled and used to fine-tune other parameters (e.g. bitrate, max video bitrate and

resolution parameters) or even be considered as a parameter by itself.

       119.    Based on the bitrate and/or resolution parameter identified (e.g. bitrate,

max video bitrate, resolution, GOP structure or frame type within a GOP structure), any

H.264-compliant system such as the Accused Instrumentalities would determine which

profile (e.g., “baseline,” “extended,” “main”, or “high”) corresponds with that parameter,

then select between at least two asymmetric compressors. If baseline or extended is the

corresponding profile, then the system will select a Context-Adaptive Variable Length

Coding (“CAVLC”) entropy encoder. If main or high is the corresponding profile, then

the system will select a Context-Adaptive Binary Arithmetic Coding (“CABAC”) entropy

encoder. Both encoders are asymmetric compressors because it takes a longer period of

time for them to compress data than to decompress data. See

https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




                                             72
   Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 73 of 99




See http://web.cs.ucla.edu/classes/fall03/cs218/paper/H.264_MPEG4_Tutorial.pdf at 7:




                                        73
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 74 of 99




Moreover, the H.264 Standard requires a bit-flag descriptor, which is set to determine the

correct decoder for the corresponding encoder. As shown below, if the flag = 0, then

CAVLC must have been selected as the encoder; if the flag = 1, then CABAC must have

been selected as the encoder. See https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-

REC-H.264-201304-S!!PDF-E&type=items (Rec. ITU-T H.264 (04/2013)) at 80:




       120.    The Accused Instrumentalities compress the at least the portion of the data

block with the selected one or more asymmetric compressors to provide one or more

compressed data blocks, which can be organized in a GOP structure (see above). After its

selection, the asymmetric compressor (CAVLC or CABAC) will compress the video data


                                           74
      Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 75 of 99



to provide various compressed data blocks, which can also be organized in a GOP structure.

See https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




See

http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.602.1581&rep=rep1&type=pdf

at 13:




See http://www.ijera.com/papers/Vol3_issue4/BM34399403.pdf at 2:




                                           75
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 76 of 99



        121.    On information and belief, the Accused Instrumentalities store at least a

portion of the one or more compressed data blocks in buffers, hard disk, or other forms of

memory/storage.

        122.    On information and belief, Defendant also directly infringe and continue

to infringe other claims of the ’907 patent.

        123.    On information and belief, all of the Accused Instrumentalities perform the

claimed methods in substantially the same way, e.g., in the manner specified in the H.264

standard.

        124.    On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods claimed by

the ’907 patent.

        125.    On information and belief, Defendant has had knowledge of the ’907 patent

since at least the filing of this Complaint or shortly thereafter, and on information and belief,

Defendant knew of the ’907 patent and knew of its infringement, including by way of this

lawsuit. By the time of trial, Defendant will have known and intended (since receiving

such notice) that its continued actions would actively induce and contribute to the

infringement of the claims of the ’907 patent.

        126.    Upon information and belief, Defendant’s affirmative acts of making, using,

and selling the Accused Instrumentalities, and providing implementation services and

technical support to users of the Accused Instrumentalities, including, e.g., through training,

demonstrations, brochures, installation and user guides, have induced and continue to

induce users of the Accused Instrumentalities to use them in their normal and customary

way to infringe the ’907 patent by practicing a system comprising: one or more different




                                               76
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 77 of 99



asymmetric data compression algorithms, wherein each algorithm of the one or more

different asymmetric data compression algorithms utilizes one or more asymmetric data

compression routines of a plurality of different asymmetric data compression routines,

wherein a first asymmetric data compression routine of the plurality of different

asymmetric data compression routines is configured to produce compressed data with a

higher data rate for a given data throughput than a second asymmetric data compression

routine of the plurality of different asymmetric data compression routines; and a processor

configured: to analyze one or more data parameters from one or more data blocks

containing video data, wherein at least one data parameter relates to an expected or

anticipated throughput of a communications channel; and to select two or more different

data compression routines from among a plurality of different data compression routines

based upon, at least in part, the one or more data parameters relating to the expected or

anticipated throughput of the communications channel. For example, Defendant adopted

H.264 in their encoder devices and streaming services. For similar reasons, Defendant also

induce their customers to use the Accused Instrumentalities to infringe other claims of the

’907 patent. Defendant specifically intended and were aware that these normal and

customary activities would infringe the ’907 patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’907 patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and belief,

Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities. Accordingly, Defendant has induced and continue to induce users of the

Accused Instrumentalities to use the Accused Instrumentalities in their ordinary and




                                            77
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 78 of 99



customary way to infringe the ’907 patent, knowing that such use constitutes infringement

of the ’907 patent.      Accordingly, Defendant has been, and currently are, inducing

infringement of the ’907 patent, in violation of 35 U.S.C. § 271(b).

          127.   Defendant has also infringed, and continue to infringe, claims of the ’907

patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’907 patent, and constitute a material part of the invention. Defendant

know the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’907 patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. Accordingly, Defendant has been,

and currently are, contributorily infringing the ’907 patent, in violation of 35 U.S.C. §

271(c).

          128.   By making, using, offering for sale, selling and/or importing into the United

States the Accused Instrumentalities, and touting the benefits of using the Accused

Instrumentalities’ compression features, Defendant has injured Realtime and are liable to

Realtime for infringement of the ’907 patent pursuant to 35 U.S.C. § 271.

          129.   As a result of Defendant’s infringement of the ’907 patent, Plaintiff

Realtime is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.




                                         COUNT V




                                              78
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 79 of 99



                   INFRINGEMENT OF U.S. PATENT NO. 7,386,046

        130.    Plaintiff re-alleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

        131.    Plaintiff Realtime is the owner by assignment of United States Patent No.

7,386,046 (“the ’046 patent”) entitled “Bandwidth sensitive data compression and

decompression.” The ’046 patent was duly and legally issued by the United States Patent

and Trademark Office on June 10, 2008. A true and correct copy of the ’046 patent is

included as Exhibit E.

        132.    On information and belief, Defendant has made, used, offered for sale,

sold and/or imported into the United States products that infringe the ’046 patent, and

continue to do so. By way of illustrative example, these infringing products include,

without limitation, Defendant’s video encoding products, such as, e.g., products that use

Haivision Media Platform, the Makito X H.264, Makito X HEVC, Makito X with

Storage, Makito Air, Makito XCR, and Makito X HARSH, KB Mini, KB

Encoder/Transcoder Server, KB 4K Encoder/Transcoder, Kraken Series (S-KR-Base; S-

KR-Base-KLV; S-KR-PREMIUM; S-KR-PREMIUM-KLV; S-KR-ULTRA; S-KR-

ULTRA-KLV), Kraken CR, and streaming cloud services, such as, e.g., the Haivision

Video Cloud and Connect DVR services, and all versions and variations thereof since the

issuance of the ’046 patent (“Accused Instrumentalities”).

        133.    On information and belief, Defendant has directly infringed and continue to

infringe the ’046 patent, for example, through its own use and testing of the Accused

Instrumentalities, which when used, practices the system claimed by Claim 40 of the ’046

patent, namely, a system, comprising: a data compression system for compressing and




                                             79
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 80 of 99



decompressing data input; a plurality of compression routines selectively utilized by the

data compression system, wherein a first one of the plurality of compression routines

includes a first compression algorithm and a second one of the plurality of compression

routines includes a second compression algorithm; and a controller for tracking throughput

and generating a control signal to select a compression routine based on the throughput,

wherein said tracking throughput comprises tracking a number of pending access requests

to a storage device; and wherein when the controller determines that the throughput falls

below a predetermined throughput threshold, the controller commands the data

compression engine to use one of the plurality of compression routines to provide a faster

rate of compression so as to increase the throughput. Upon information and belief,

Defendant use the Accused Instrumentalities to practice infringing methods for its own

internal non-testing business purposes, while testing the Accused Instrumentalities, and

while providing technical support and repair services for the Accused Instrumentalities to

their customers.

       134.    For example, the Accused Instrumentalities utilize the H.264 video

compression standard, as well as Secure Reliable Transport (SRT) technology. “SRT

detects the real-time network performance between the encode / decode / transcode

endpoints. The endpoints can be dynamically adjusted for optimal stream performance and

quality.” See, e.g., https://www.haivision.com/products/srt-secure-reliable-transport/. At

least Haivision’s Makito X and KB series devices use H.264 and SRT. Id. On information

and belief, all of the Accused Instrumentalities detect real-time network performance

between the encode / decode / transcode endpoints and dynamically select a compression

technique for optimal stream performance.




                                            80
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 81 of 99



       135.    Furthermore, as can be seen by the highlighted text in the below graphic,

“All Haivision Media Platforms” support “H.264” as an “Audio/Video Format”. See page

7/8 of the datasheet available at http://www3.haivision.com/hmp-datasheet:




       136.    In addition, from this below webpage listing a Haivision product,

“Haivision’s award-winning Makito X H.264 encoder transports secure, low latency HD

video over any network at extremely low bitrates, making it ideal for live, interactive and

bandwidth constrained applications.” See https://www.haivision.com/products/makito-

series/makito-x-h264/ (with “H.264 encoder” being highlighted):




                                            81
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 82 of 99




       137.   This portion of the datasheet also shows that Haivision’s Makito X

“supports High Profile H.264 encoding.” See page 1/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




                                         82
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 83 of 99



       138.    Further portions of the datasheet show that the Haivision Makito X has

among its features the ability to perform “Highly efficient encoding” at “Up to twice the

quality or half of the bandwidth, using High Profile H.264.” See page 1/2 of the datasheet

available at http://www3.haivision.com/datasheet-makito-x:




       139.    Additional portions of the datasheet show that the Haivision Makito X has

technical specifications that use H.264 for both “VIDEO ENCODING/DECODING” and

“IP NETWORK INTERFACES.”                See page 2/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




                                           83
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 84 of 99



       140.   It also appears that all variations or different models of the Haivision Makito

X product utilize H.264, as can be seen by this below listing of the “Makito X Product

Portfolio & Ordering Information.”        See page 2/2 of the datasheet available at

http://www3.haivision.com/datasheet-makito-x:




       141.   The Haivision Makito encoders are also known to be Haivision’s hallmark

streaming video encoders using H.264, as can be seen by this press release in 2010 (See

https://www.haivision.com/about/press-releases/haivision-introduces-highest-density-hd-

h-264-encodingdecoding-solution/):




                                            84
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 85 of 99



       142.   Nonetheless, the Makito X is not the only encoder that Haivision has. By

way of non-limiting example, Haivision also has the KB Series which clearly uses H.264,

as can be seen by below (https://www.haivision.com/about/press-releases/haivision-

introduces-highest-density-hd-h-264-encodingdecoding-solution/):




See https://www.haivision.com/products/kb-series/:




                                          85
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 86 of 99



       143.    In addition, the datasheet for Haivision’s KB series H.264 encoders make

multiple mentions to using H.264 for “live event streaming” as can be seen by this portion

of the Haivision KB series datasheet.      See page 1/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




                                           86
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 87 of 99



       144.   There are also various other portions of the Haivision KB Series datasheet

that mention the product’s usage of H.264 and being able to provide a “H.264” viewing

experience.        See     page     2/3     of     the    datasheet     available     at

http://www3.haivision.com/Datasheet_KB:




       145.   One page of the datasheet for Haivision’s KB Series also shows H.264 being

used for numerous applications, such as: for a “KB Mini” model device (“KB MINI H.264

& HEVD SD/HD ENCODING/TRANSCODING APPLIANCE”), for an IP “input support

up to 1080p60” (“One IP H.264 or HEVC input support up to 1080p60”), for “Stream

Outputs” that are “Up to one 2160p30 encode” (“H.264: Up to one 2160p30 encode”) and

for an “ABR cascade: Up to 1080p30” (“H.264: Up to 1080p30”) (also “With up to four

1080p60 inputs”), for “Video Encoding,” a “Video Encoding/Compression Standard”




                                          87
    Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 88 of 99



(“H.264, HEVC/H.265” and “MPEG-2, H.264 and HEVC”), a “Profile” (“H.264: High,

Main,   Baseline”),   and   for   the   “Stream    Outputs”      of   the   “KB   HD

ENCODER/TRANSCODER SERVER”, also “Up to one 1080p60 encodes per input” (“Or

H.264: Up to one 1080p60 encodes per input”) and for an an H.264 “ABR cascade,” “Up

to one 1080p30 encodes per input” (“Or H.264 ABR cascade: Up to one 1080p30 encodes

per input”) and finally as a “File Output” form (“H.264/MP4”). See page 3/3 of the

datasheet available at http://www3.haivision.com/Datasheet_KB:




                                         88
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 89 of 99



       146.        It also appears that all or most variations or different models of the

Haivision KB product utilize H.264, as can be seen by this below listing of the “KB Product

Portfolio & Ordering Information.”           See page 3/3 of the datasheet available at

http://www3.haivision.com/Datasheet_KB:




       147.        The Haivision KB Series also appears to be an “award-winning”

HEVC.H.264 live video encoder for Haivision, as can be seen by this recent press release

available     at      https://www.haivision.com/about/press-releases/haivisions-kb-series-h-

264hevc-encoders-qualified-akamai-media-services-live/:




       148.        The Accused Instrumentalities determine a parameter of at least a portion

of a video data block. As shown below, examples of such parameters include bitrate (or

max video bitrate) and resolution parameters. Different parameters correspond with



                                              89
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 90 of 99



different end applications. H.264 provides for multiple different ranges of such parameters,

each included in the “profiles” and “levels” defined by the H.264 standard.             See

http://www.axis.com/files/whitepaper/wp_h264_31669_en_0803_lo.pdf at 5:




See https://en.wikipedia.org/wiki/H.264/MPEG-4_AVC:




                                            90
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 91 of 99



       149.    A video data block is organized by the group of pictures (GOP) structure,

which is a “collection of successive pictures within a coded video stream.” See

https://en.wikipedia.org/wiki/Group_of_pictures. A GOP structure can contain intra

coded pictures (I picture or I frame), predictive coded pictures (P picture or P frame),

bipredictive coded pictures (B picture or B frame) and direct coded pictures (D picture or

D frames, or DC direct coded pictures which are used only in MPEG-1 video). See

https://en.wikipedia.org/wiki/Video_compression_picture_types (for descriptions of I

frames, P frames and B frames); https://en.wikipedia.org/wiki/MPEG-1#D-frames (for

descriptions of D frames). Thus, at least a portion of a video data block would also make

up a GOP structure and could also contain I frames, P frames, B frames and/or D frames.

The GOP structure also reflects the size of a video data block, and the GOP structure can

be controlled and used to fine-tune other parameters (e.g. bitrate, max video bitrate and

resolution parameters) or even be considered as a parameter by itself.

       150.    Based on the bitrate and/or resolution parameter identified (e.g. bitrate,

max video bitrate, resolution, GOP structure or frame type within a GOP structure), any

H.264-compliant system such as the Accused Instrumentalities would determine which

profile (e.g., “baseline,” “extended,” “main”, or “high”) corresponds with that parameter,

then select between at least two asymmetric compressors. If baseline or extended is the

corresponding profile, then the system will select a Context-Adaptive Variable Length

Coding (“CAVLC”) entropy encoder. If main or high is the corresponding profile, then

the system will select a Context-Adaptive Binary Arithmetic Coding (“CABAC”) entropy

encoder. Both encoders are asymmetric compressors because it takes a longer period of




                                             91
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 92 of 99



time for them to compress data than to decompress data. See

https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




 See http://web.cs.ucla.edu/classes/fall03/cs218/paper/H.264_MPEG4_Tutorial.pdf at 7:




                                          92
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 93 of 99




Moreover, the H.264 Standard requires a bit-flag descriptor, which is set to determine the

correct decoder for the corresponding encoder. As shown below, if the flag = 0, then

CAVLC must have been selected as the encoder; if the flag = 1, then CABAC must have

been selected as the encoder. See https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-

REC-H.264-201304-S!!PDF-E&type=items (Rec. ITU-T H.264 (04/2013)) at 80:




       151.    The Accused Instrumentalities compress the at least the portion of the data

block with the selected one or more asymmetric compressors to provide one or more

compressed data blocks, which can be organized in a GOP structure (see above). After its

selection, the asymmetric compressor (CAVLC or CABAC) will compress the video data


                                           93
      Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 94 of 99



to provide various compressed data blocks, which can also be organized in a GOP structure.

See https://sonnati.wordpress.com/2007/10/29/how-h-264-works-part-ii/:




See

http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.602.1581&rep=rep1&type=pdf

at 13:




See http://www.ijera.com/papers/Vol3_issue4/BM34399403.pdf at 2:




                                           94
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 95 of 99



        152.    On information and belief, the Accused Instrumentalities store at least a

portion of the one or more compressed data blocks in buffers, hard disk, or other forms of

memory/storage.

        153.    On information and belief, Defendant also directly infringe and continue

to infringe other claims of the ’046 patent.

        154.    On information and belief, all of the Accused Instrumentalities perform the

claimed methods in substantially the same way, e.g., in the manner specified in the H.264

standard.

        155.    On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods claimed by

the ’046 patent.

        156.    On information and belief, Defendant has had knowledge of the ’046 patent

since at least the filing of this Complaint or shortly thereafter, and on information and belief,

Defendant knew of the ’046 patent and knew of its infringement, including by way of this

lawsuit. By the time of trial, Defendant will have known and intended (since receiving

such notice) that its continued actions would actively induce and contribute to the

infringement of the claims of the ’046 patent.

        157.    Upon information and belief, Defendant’s affirmative acts of making, using,

and selling the Accused Instrumentalities, and providing implementation services and

technical support to users of the Accused Instrumentalities, including, e.g., through training,

demonstrations, brochures, installation and user guides, have induced and continue to

induce users of the Accused Instrumentalities to use them in their normal and customary

way to infringe the ’046 patent by practicing a system, comprising: a data compression




                                               95
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 96 of 99



system for compressing and decompressing data input; a plurality of compression routines

selectively utilized by the data compression system, wherein a first one of the plurality of

compression routines includes a first compression algorithm and a second one of the

plurality of compression routines includes a second compression algorithm; and a

controller for tracking throughput and generating a control signal to select a compression

routine based on the throughput, wherein said tracking throughput comprises tracking a

number of pending access requests to a storage device; and wherein when the controller

determines that the throughput falls below a predetermined throughput threshold, the

controller commands the data compression engine to use one of the plurality of

compression routines to provide a faster rate of compression so as to increase the

throughput. For example, Defendant adopted H.264 in their encoder devices and streaming

services. For similar reasons, Defendant also induce their customers to use the Accused

Instrumentalities to infringe other claims of the ’046 patent. Defendant specifically

intended and were aware that these normal and customary activities would infringe the

’046 patent. Defendant performed the acts that constitute induced infringement, and would

induce actual infringement, with the knowledge of the ’046 patent and with the knowledge,

or willful blindness to the probability, that the induced acts would constitute infringement.

On information and belief, Defendant engaged in such inducement to promote the sales of

the Accused Instrumentalities. Accordingly, Defendant has induced and continue to induce

users of the Accused Instrumentalities to use the Accused Instrumentalities in their

ordinary and customary way to infringe the ’046 patent, knowing that such use constitutes

infringement of the ’046 patent. Accordingly, Defendant has been, and currently are,

inducing infringement of the ’046 patent, in violation of 35 U.S.C. § 271(b).




                                             96
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 97 of 99



          158.   Defendant has also infringed, and continue to infringe, claims of the ’046

patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’046 patent, and constitute a material part of the invention. Defendant

know the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’046 patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. Accordingly, Defendant has been,

and currently are, contributorily infringing the ’046 patent, in violation of 35 U.S.C. §

271(c).

          159.   By making, using, offering for sale, selling and/or importing into the United

States the Accused Instrumentalities, and touting the benefits of using the Accused

Instrumentalities’ compression features, Defendant has injured Realtime and are liable to

Realtime for infringement of the ’046 patent pursuant to 35 U.S.C. § 271.

          160.   As a result of Defendant’s infringement of the ’046 patent, Plaintiff

Realtime is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.



                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Realtime respectfully requests that this Court enter:

          a.     A judgment in favor of Plaintiff that Defendant has infringed, literally

                 and/or under the doctrine of equivalents, the ’535, ’477, ’442, ’907,

                 and ’046 patents (the “Asserted Patents”);




                                              97
     Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 98 of 99



        b.      A judgment and order requiring Defendant to pay Plaintiff its damages,

                costs, expenses, and prejudgment and post-judgment interest for its

                infringement of the Asserted Patents, as provided under 35 U.S.C. § 284;

        c.      A judgment and order requiring Defendant to provide an accounting and to

                pay supplemental damages to Realtime, including without limitation,

                prejudgment and post-judgment interest;

        d.      A permanent injunction prohibiting Defendant from further acts of

                infringement of the Asserted Patents;

        e.      A judgment and order finding that this is an exceptional case within the

                meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable

                attorneys’ fees against Defendant; and

        f.      Any and all other relief as the Court may deem appropriate and just under

                the circumstances.



                              DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

jury of any issues so triable by right.




                                             98
   Case 6:19-cv-00441-ADA Document 1 Filed 07/23/19 Page 99 of 99



July 23, 2019

                                      /s/ Reza Mirzaie

                                      Marc A. Fenster
                                      Reza Mirzaie
                                      Brian D. Ledahl
                                      C. Jay Chung
                                      Philip X. Wang
                                      RUSS, AUGUST & KABAT
                                      12424 Wilshire Boulevard, 12th Floor
                                      (310) 826-7474
                                      Los Angeles, CA 90025-1031
                                      mfenster@raklaw.com
                                      rmirzaie@raklaw.com
                                      bledahl@raklaw.com
                                      jchung@raklaw.com
                                      pwang@raklaw.com

                                      Attorneys for Plaintiff
                                      Realtime Adaptive Streaming LLC




                                 99
